NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MAGDALENA SHAPIRO,                              No.    20-15505

                Plaintiff-Appellant,            D.C. No. 2:18-cv-01411-DJA

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                             for the District of Nevada
                  Daniel J. Albregts, Magistrate Judge, Presiding

                           Submitted January 13, 2021**
                             San Francisco, California

Before: BEA and M. SMITH, Circuit Judges, and RESTANI,*** Judge.

      Plaintiff-Appellant Magdalena Shapiro (Shapiro), a 49-year-old woman

suffering from various medical impairments, appeals an order of the district court


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Jane A. Restani, Judge for the United States Court of
International Trade, sitting by designation.
affirming the decision of the Commissioner of Social Security (Commissioner)

denying her disability insurance benefits. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm the district court’s decision.

      “[W]e review de novo the district court's order upholding a decision of the

Commissioner denying benefits to an applicant.” Batson v. Comm’r of Soc. Sec.

Admin., 359 F.3d 1190, 1193 (9th Cir. 2004) (citation omitted). The

Commissioner’s findings of fact “if supported by substantial evidence, shall be

conclusive[.]” 42 U.S.C. § 405(g). In Shapiro’s hearing before an Administrative

Law Judge (ALJ), a vocational expert (VE) testified that while Shapiro could not

perform her past work, she could perform other jobs that exist in significant

numbers in the national economy. Based on the VE’s estimates, the ALJ found at

Step Five that Shapiro was not disabled.

      “[A]t least when claimants are represented by counsel, they must raise all

issues and evidence at their administrative hearings in order to preserve them on

appeal.” Meanel v. Apfel, 172 F.3d 1111, 1115 (9th Cir. 1999).1 A claimant should

challenge a VE’s estimates through cross-examination by “rais[ing] the job-

numbers issue in a general sense before the ALJ.” Shaibi v. Berryhill, 883 F.3d


1
 The court has applied this exhaustion standard to non-attorney representatives as
well. See Keifer v. Saul, 789 F. App’x 581, 582 (9th Cir. 2020) (unpublished)
(holding that claimant “represented by a lay representative…forfeited any
challenge to the VE’s job numbers because she failed to raise the issue during the
administrative hearing.”).

                                           2
1102, 1110 (9th Cir. 2017). After the hearing, an ALJ would ordinarily “permit the

claimant to submit supplemental briefing or interrogatories” with their own job

numbers. Id. If the ALJ declines to accept supplemental evidence, “a claimant may

raise new evidence casting doubt on a VE’s job estimates before the Appeals

Council, provided that evidence is both relevant and ‘relates to the period on or

before the ALJ’s decision.’” Id. (citing Brewes v. Comm’r of Soc. Sec. Admin., 682

F.3d 1157, 1162 (9th Cir. 2012)).

      Shapiro and her representative declined to cross-examine the VE during the

hearing, and Shapiro does not argue that she requested an opportunity to submit

interrogatories or supplemental briefing for the ALJ to consider. Instead, Shapiro

submitted new evidence on job numbers contesting the VE’s estimates to the

Appeals Council. Because she was represented and did not challenge the VE’s job

numbers during the hearing before the ALJ, Shapiro “forfeits such a challenge on

appeal[.]” Shaibi, 883 F.3d at 1109; Meanel, 172 F.3d at 1115. Under Shaibi, the

submission of new evidence to the Appeals Council does not resolve the forfeiture

issue, because the issue was not first raised before the ALJ. See 883 F.3d at 1109–

10 (citing Brewes, 682 F.3d at 1162).

      The Commissioner was also under no obligation to sua sponte resolve a

conflict between job numbers provided by Shapiro and the VE’s testimony because

the job numbers came from sources other than the Dictionary of Occupational


                                          3
Titles. See Shaibi, 883 F.3d at 1109 n.6; Ford v. Saul, 950 F.3d 1141, 1160 (9th

Cir. 2020).

      Accordingly, the district court judgment is AFFIRMED.




                                         4